McMurray, Presiding Judge.
Defendant was convicted of the offenses of the distribution of cocaine and contributing to the delinquency of a minor. Following the imposition of sentence, defendant moved for a new trial. The motion was denied and defendant appealed. Held:
1. Four juveniles testified they were present when defendant gave one of the four a matchbox (containing rock cocaine) and some money (to hold the matchbox for defendant). This evidence was sufficient to enable any rational trier of fact to find defendant guilty of the distribution of cocaine and contributing to the delinquency of a minor beyond a reasonable doubt. See Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560). See also Dorsey v. State, 187 Ga. App. 725 (1), 726, 727 (371 SE2d 207). Any discrepancies in the testimony of the four juveniles were resolved by the jury in favor of the State. We must do likewise. Herndon v. State, 187 Ga. App. 77, 78 (4) (369 SE2d 264). The first and second enumerations of error are without *766merit.
Decided September 7, 1989.
Mark G. Pitts, for appellant.
John R. Parks, District Attorney, R. Rucker Smith, Assistant District Attorney, for appellee.
2. In his third enumeration of error, defendant asserts the trial court erred in limiting the number of juvenile convictions which could be used to impeach the prosecution’s witnesses. This enumeration of error is devoid of merit. The record fails to show that the trial court made any ruling whatsoever concerning the number of juvenile convictions which defendant could use to impeach the State’s witnesses.

Judgment affirmed.


Carley, C. J., and Beasley, J., concur.